Case 2:18-cv-04363-KM-JBC Document 80 Filed 06/25/20 Page 1 of 2 PageID: 3773




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


GARNER RICKMAN, ZIWEN LI, GARY
REISING, JACOB BIGGINS, TOM
HOFFMAN, ALEXANDER
VANDAMME, SETH DAVIS, CHARLES
CHAPMAN, CHARLES ROGERS, ION
NICOLESCU, WERNER ROGMANS,
ERICA OLSON, ALGREDO ARIAS,
JESSE WHITE, RAZMIR AVIC,
RICKEY EVANS, MARK MESSINA,
LUKAS WILDNER, MIGUEL
FRAGOSO, MARK SMITH, WILLIAM
BERBAUM, KYLE KERN, ERIC
STENGLEIN, CARLOS BUENDIA,
TAHANI IBRAHIM, JOHN SAVIANO,
GENE QUINT, BRIAN HEMBLING,
IRVING COHEN, CHRISTINE
GRIFFITH, TARRAH PEE, DARSHAN                 Civ. No. 18–4363(KM) (JBC)
PATEL, BRIAN BECKNER, JOSHUA
HU, JEFFREY PRICE, DEAN                                  ORDER
WERNER, ERIC SANCHEZ, CHARLES
CAMPBELL, ANGELA HUGHES,
JAMES TURNER, ELLIS GOLDFRIT,
CHAD MACCANELLI, and SALOMON
CAMPOS, individually and on behalf
of all others similarly situated,

      Plaintiffs,

      v.

BMW OF NORTH AMERICA,
BAYERISCHE MOTOREN WERKE
AKTIENGESELLSCHAFT (BMW A.G.),
ROBERT BOSCH GMBH, and
ROBERT BOSCH LLC,

      Defendants.


      This matter having come before the Court on the motions to dismiss the
first amended complaint, pursuant to Fed. R. Civ. P. 12(b)(6), filed by
Case 2:18-cv-04363-KM-JBC Document 80 Filed 06/25/20 Page 2 of 2 PageID: 3774




defendants BMW of North America LLC (DE 68) and Robert Bosch LLC (DE 69);
and the plaintiffs having submitted papers in response (DE 72 & 73); and the
defendants having filed replies (DE 75 & 76); and this Court having reviewed
the submissions and considered the matter without oral argument; for the
reasons set forth in the accompanying Opinion, and for good cause shown;
      IT IS this 25th day of June, 2020,
      ORDERED that the defendants’ motions to dismiss (DE 68 & 69) are
GRANTED as to Count 1 and DENIED as to Counts 2–79 of the first amended
complaint. Because further amendment would appear to be futile, the
dismissal of Count 1 of the first amended complaint is entered with prejudice.


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                       2
